Order entered August 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00988-CV
                                    No. 05-14-00989-CV
                                    No. 05-14-00990-CV
                                    No. 05-14-00991-CV


                         IN RE RAUL DAVID JACKSON, Relator

                    On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
           Trial Court Cause No. F-0554511; F-0555473; F-0556279; F-0557397

                                          ORDER
       Based on the Court’s opinion and order of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE